UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 23, 2011 Date of Report (Date of earliest event reported) ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware 000-29609 91-1859172 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 509 Olive Way, Suite 400 Seattle, Washington 98101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(206) 282-5170 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On February 23, 2011, Onvia, Inc., a Delaware corporation, issued a press release announcing its financial results for the fourth quarter of 2010, a copy of which is furnished as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release, dated February 23, 2011, announcing financial results for the fourth quarter of 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Onvia, Inc. February 23, 2011 By: /s/ Henry G. Riner Henry G. Riner Chief Executive Officer & President EXHIBIT INDEX Exhibit No. Description Press release, dated February 23, 2011, announcing financial results for the fourth quarter of 2010.
